DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 9/9/2021, with respect to the prior art rejections of claims 1 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1 and 20, and the prior art rejections of claims 2-16 depending from claim 1, have been withdrawn.

Applicant's arguments, see pages 8-9, filed 9/9/2021, with respect to claims 17-19 have been fully considered but they are not persuasive. In particular, the prior art rejections of claims 17-19 under 35 U.S.C. 103 as being unpatentable over US 2003/0055478 to Lyster et al. have not been addressed.  These rejections are therefore maintained as set forth below.

Examiner Comment
The examiner suggests replacing instances of the claim language “according to the preceding claim” with the actual claim number being referenced so as to preserve proper dependency in the event that the claims are renumbered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Austria on 5/27/2016. It is noted, however, that applicant has not filed a certified copy of the Austrian application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055478 to Lyster et al. (Lyster).

	Regarding claim 17, Lyster discloses a method of use with a testing device, which is separate from a skin of a patient, for checking at least one medical electrode before it is applied to the skin of the patient, the method comprising:
	causing a capacitance to be formed using a measuring electrode and a medical electrode (Lyster, e.g., Fig. 20 and paragraph 196, measuring electrode in the form of a first one of electrodes 150 mounted upon release liner 2000 and medical electrode in the form of a second one of electrodes 150 mounted upon release liner 2000; also see Figs. 21A, 21B and paragraphs 203-204; also see Lyster, e.g., Fig. 20 and paragraph 200, a medical or measuring device may alternatively or additionally perform a complex impedance measurement upon electrodes 150 mounted upon a release liner 2000 as shown in FIG. 20; a complex impedance may be characterized by a real impedance R (i.e., a resistance); and an imaginary impedance X (i.e., a reactance); when electrodes 150 are mounted upon a release liner 2000, a real impedance may correspond to hydrogel layer moisture content, and an imaginary impedance may correspond to a capacitance within the electrode/release liner configuration; also see Figs. 21A, 21B and paragraphs 203-204);
	generating an alternating voltage via a signal generating device (Lyster, e.g., paragraph 200, Lyster’s medical/measuring device performs a complex impedance measurement upon electrodes 150, at least suggesting if not requiring the application of an alternating voltage in order to determine resistance and reactance; also see Figs. 21A, 21B and paragraphs 203-204);
	causing an impedance in response to the capacitance being acted upon by the alternating voltage (Lyster, e.g., paragraph 200, if the medical or measuring device determines that a temperature compensated real impedance value exceeds a given threshold value and/or falls outside an acceptable range, one or more electrode's hydrogel layers may have dried out to an extent that such electrodes 150 are no longer optimal or fit for use; also note that an imaginary impedance may correspond to a capacitance within the electrode/release liner configuration; in this regard, see paragraphs 198-199, if the capacitance value is above or below a predetermined or expected range, a short or open circuit condition may exist, possibly indicating a damaged or defective electrical path, possibly arising from a problem with an electrode 150, wiring, and/or a connector; accordingly, Lyster determines test results from a measured impedance (complex impedance) of an impedance caused in response to the first capacitance (the complex impedance is caused at least in part in response to the first capacitance); both the real and imaginary components of the complex impedance provide useful diagnostic information, e.g., real impedance provides diagnostic information about condition of hydrogel layers and complex impedance provides diagnostic information about problems arising from damaged or defective electrical path, wiring and/or a connector; also see Figs. 21A, 21B and paragraphs 203-204; as 
	determining, via an evaluation device, a test result in relation to the capacitance from a measured impedance  based on the impedance, to yield a determination (see Lyster as applied to preceding step, Lyster’s medical/measuring device performs a complex impedance measurement upon electrodes 150 to determine a test result in relation to the capacitance from a measured impedance based on the impedance, thereby yielding a determination); and
	thereafter, based on the determination, applying the at least one medical electrode to the skin of the patient (Lyster, e.g., paragraph 200, the electrodes are checked while still attached to release liner and that the electrodes will be applied to the skin of a patient only if the electrodes are determined to be fit for use).

	Although Lyster is not relied upon as explicitly disclosing that the evaluation device is designed to determine a test result in relation to the capacitance from a measured impedance curve based on the impedance caused in response to the capacitance, the examiner takes Official notice of the fact that impedance measurements at multiple frequencies for the purpose of determining complex impedance parameters was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 4,831,324, col. 2, lines 28-40; US 6,028,433, col. 14, 
possible to measure the complex impedance in this manner; US 2012/0016210, paragraph 60, it is possible to measure complex impedance by means of feeding in alternating current of variable frequency; US 2012/0019253, paragraph 11, in the process, the battery cell is excited via its contacts by a sinusoidal signal of variable frequency, and by measuring the current and voltage, the complex impedance of the battery cell is ascertained as a function of the frequency.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation of a measured impedance curve does not patentably distinguish over Lyster.

	Regarding claim 18, Lyster as applied to claim 17 as set forth above discloses applying the alternating voltage from the signal generating device to the at least one medical electrode via a connecting cable(s) or a connector plug(s) (see Lyster, e.g., as applied to claim 17; also see paragraph 199).

wherein the at least one medical electrode is located in a closed package (see Lyster, e.g., paragraph 2, 13, 88, 89).

Allowable Subject Matter
Claims 1-16 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DANIEL R MILLER/Primary Examiner, Art Unit 2863